DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The continuation data should be listed on page 1 of the specification under the heading CROSS-REFERENCE TO RELATED APPLICATIONS.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Multiple periods in the claims (See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995) [MPEP 608.01(m)].  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Chemical abbreviations should be spelled out.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  (BAPO), );.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "q is an integer selected from 1,2,3, and 4.  g)  The composition of claim 1, wherein R3 is selected from the group of:" in lines 41-42.  It is unclear if g) was intended to be a dependent claim (i.e. claim 2) or if it is a further limitation of claim 1, therefore claim 1 and dependent claims 2-19 are indefinite.
Claims 3-6, the phrase "as defined in claim 1" renders the claim indefinite because it is unclear which limitation(s) defined in claim 1 correspond to the claimed invention [see MPEP § 2173.05(f)]. 
Claim 16: Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925) [See MPEP 2173.05(h)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 12-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al. (JP 2011-148747).  An English machine translation was used for citation.
Regarding claims 1-5, 12-15 and 18:  Tsuruta et al. (JP ‘747) discloses dental compositions containing phosphate esters of Chemical Formula 2 [0006-0017], wherein Y is O and X is -COO- or -CONH- [0015].   Tsuruta et al. (JP ‘747) discloses Example 3 [Ex. 3; 0210, 0221; Table 2, Ex. 3] contains 10 parts by weight {pbw} A-1 [0187-0188], 30 pbw HEMA (2-hydroxyethyl methacrylate [0197]), 30 pbw Bis-GMA (2,2-bis[4-(3-methacryloyloxy)-2-hydroxypropoxyphenyl]propane [0197]), 1 pbw TMDPO 2,4,6-trimethylbenzoyldiphenylphosphine oxide [0197]), and 5 pbw filler (R972 [0197]) [Ex. 3; 0210, 0221; Table 2, Ex. 3].  Tsuruta et al. (JP ‘747) discloses the composition can contain a polymerization inhibitor [0172].  As Tsuruta et al. (JP ‘747) discloses Chemical Formula 2 [0006-0017] having Y as O and X can be -COO- or -CONH- [0015], a monomer having Y as O and X as -CONH- is also disclosed.  
Tsuruta et al. (JP ‘747) does not specifically disclose R4 and/or R5 α to the nitrogen atom of the amide group.  However, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979) [see MPEP 2144.09].  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) [See MPEP 2144.09].
Tsuruta et al. (JP ‘747) does not specifically disclose Ex. 3 containing a polymerization inhibitor.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included a polymerization inhibitor based on the invention of Tsuruta et al. (JP ‘747), and would have been motivated to do so since Tsuruta et al. (JP ‘747) suggests that the composition can contain a polymerization inhibitor [0172].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Note A-1:

    PNG
    media_image1.png
    81
    308
    media_image1.png
    Greyscale
[0187-0188];
Note positional isomer of A-1 with X as -CONH-:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 [0015].
Regarding claim 6:  Tsuruta et al. (JP ‘747) discloses R4 and/or R5 as a phenyl group [0031-0032, 0036].
Regarding claim 16:  Tsuruta et al. (JP ‘747) discloses bis-(2,4,6-trimethylbenzoyl)phenylphosphine oxide as a photoinitiator [0116, 0119].  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). [see MPEP 2144.06].
Regarding claim 19:  Tsuruta et al. (JP ‘747) discloses the composition can contain a solvent [0169-0171].
Tsuruta et al. (JP ‘747) does not specifically disclose Ex. 3 containing a solvent.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included a solvent based on the invention of Tsuruta et al. (JP ‘747), and would have been motivated to do so since Tsuruta et al. (JP ‘747) suggests that the composition can contain a solvent [0169-0171].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al. (JP 2011-148747) as applied to claim 1 above, and further in view of Gyakushi et al. (US 2011/0098375).
Regarding claim 17:  Tsuruta et al. (JP ‘747) discloses the basic claimed composition [as set forth above with respect to claim 1]; wherein Tsuruta et al. (JP ‘747) discloses the composition can contain a polymerization inhibitor [0172]. 
Tsuruta et al. (JP ‘747) does not disclose 2,6-di-t-butyl-p-cresole (BHT) as the polymerization inhibitor.  However, Gyakushi et al. (US ‘375) discloses dental adhesives [abstract] containing BHT as the polymerization inhibitor [0079].  Tsuruta et al. (JP ‘747) and Gyakushi et al. (US ‘375) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of dental adhesive compositions.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined BHT, as taught by Gyakushi et al. (US ‘375) in the invention of Tsuruta et al. (JP ‘747), and would have been motivated to do so since Gyakushi et al. (US ‘375) discloses BHT as the polymerization inhibitor [0079].

Allowable Subject Matter
Claims 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Tsuruta et al. (JP 2011-148747) does not disclose compounds corresponding to A as -R3OH or -CO2R4.
While Koyama, E.; Sanda, F.; Endo, T. Macromol. Chem. Phys. 1997, 198, 3669 discloses polymerization of MA-AoL in the presence of AIBN [Scheme 2], Koyama et al. (Macromol. Chem. Phys. 1997, 198, 3669) does not disclose a composition containing a bifunctional methacrylate and stabilizer/inhibitor.
Note MA-AoL: 

    PNG
    media_image3.png
    89
    114
    media_image3.png
    Greyscale
 [Scheme 2].

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767